WRL Letterhead May 2, 2012 VIA EDGAR Securities and Exchange Commission treet NE Washington, D.C.20549 Re:Western Reserve Life Assurance Co. of Ohio WRL Series Life Account WRL Freedom Elite (File No. 333-62397) CIK No.: 0000778209 Dear Commissioners: On behalf of Western Reserve Life Assurance Co. of Ohio (“Western Reserve”) and the WRL Series Life Account (the “Account”), we are filing a certification pursuant to paragraph (j) of Rule 497 under the Securities Act of 1933.In this regard, we certify that the form of Prospectus and form of Statement of Additional Information dated May 1, 2012 for certain deferred variable life policies offered by Western Reserve through the Account otherwise required to be filed under paragraph (c) of Rule 497 would not have differed from the form of Prospectus and Statement of Additional Information contained in the Form N-6 Registration Statement for the Account (the “Registration Statement”). The Registration Statement was filed electronically with the Securities and Exchange Commission on April 23, 2012 via EDGAR. Sincerely, /s/ Gayle A. Morden Gayle A. Morden Manager, Registered Products & Distribution cc:Arthur D. Woods, Esq. Mary Jane Wilson-Bilik, Esq. Priscilla Hechler
